DETAILED ACTION
Claims 1-5, 7-18 and 20 are pending in this action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-4, 7-9, 12 and 14-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Madhusudhana et al. (US Patent No. 7,136,489) in view of Newstadt (US Patent No. 7,383,568).

As per claim 1, Madhusudhana teaches a computer-implemented method, comprising: obtaining a request to modify a policy, wherein the request indicates a modification to a current state of the policy (Col. 4, lines 42-45, organization or stakeholders may initiate modification or deletion of policy if desired); obtaining a first number of approvals from a second number of entities of a set of entities authorized to approve modifications to the policy (Col. 6, lines 1-4, quorum of stakeholders sign and approve policy modification), wherein the first number of approvals is obtained as a result of at least one notification (Col. 5, lines 38-40, request to stakeholders is a “notification” to the stakeholders to obtain approval signatures); and transmitting an instruction to a policy management service to process the request as a result of obtaining the first number of approvals to implement the modified policy (Col. 6, lines 5-7, MAZS manager has power to modify after certain threshold of results returned of policy signatures).
Madhusudhana does not explicitly teach the request comprising a description indicating a modification to a current state of the policy; and a notification including the policy and the description that is provided to the second number of entities. Newstadt teaches the request comprising a description indicating a modification to a current state see Col. 5, lines 3-9, modification is to a policy – “reconfiguration of firewall policy”) and the description that is provided to the second number of entities (Col. 5, lines 50-60, notifying stakeholders of proposed modification to policy, i.e. description).
At the time of filing, it would have been obvious to one of ordinary skill in the art to combine Madhusudhana with the teachings of Newstadt, the request comprising a description indicating a modification to a current state of the policy; and a notification including the policy and the description that is provided to the second number of entities, to ensure that the stakeholders are fully informed of potential modifications to a relevant policy.

As per claim 2, the combination of Madhusudhana and Newstadt teaches the computer-implemented method of claim 1, wherein transmitting the instruction to the policy management service is contingent on obtaining the first number of approvals from the second number of entities authorized to approve modifications to the policy, wherein the first number is less than the second number (Madhusudhana; Abstract, getting a quorum number of approvals, i.e. a threshold number of required approvals out of the total number possible approvals).

As per claim 3, the combination of Madhusudhana and Newstadt teaches the computer-implemented method of claim 1, wherein the set of entities authorized to approve 

As per claim 4, the combination of Madhusudhana and Newstadt teaches the computer-implemented method of claim 1, wherein each approval of the first number of approvals is obtained from a different entity of the set of entities (Abstract, one or more shares can be allocated to a single stakeholder meaning that one share per stakeholder is one embodiment of Madhusudhana).

As per claim 7, Madhasudhana teaches a system, comprising: one or more processors; and memory with instructions that, as a result of being executed by the one or more processors, cause the system to: a request to modify a policy indicating a modification to a current state of the policy (Col. 4, lines 42-45, organization or stakeholders may initiate modification or deletion of policy if desired); obtain a first number of approvals from a second number of entities of a set of entities authorized to approve modifications to the policy (Col. 6, lines 1-4, quorum of stakeholders sign and approve policy modification), wherein the first number of approvals is obtained as a result of at least one notification (Col. 5, lines 38-40, request to stakeholders is a “notification” to the stakeholders to obtain approval signatures); and transmit an instruction to a policy management service to process the request as a result of obtaining the first number of approvals to implement the modified policy (Col. 6, lines 5-7, MAZS manager has power to modify after certain threshold of results returned of policy signatures).
see Col. 5, lines 3-9, modification is to a policy – “reconfiguration of firewall policy”) and the description that is provided to the second number of entities (Col. 5, lines 50-60, notifying stakeholders of proposed modification to policy, i.e. description) see (Col. 5, lines 3-9, modification is to a policy – “reconfiguration of firewall policy”).
At the time of filing, it would have been obvious to one of ordinary skill in the art to combine Madhusudhana with the teachings of Newstadt, in response to a request to modify a policy, determine, from the request, a description indicating a modification to a current state of the policy and one notification including the policy and the description that is provided to the second number of entities, to ensure that the stakeholders are fully informed of potential modifications to a relevant policy.

As per claim 8, the combination of Madhusudhana and Newstadt teaches the system of claim 7, wherein the memory further includes instructions that, as a result of being executed by the one or more processors, cause the system to store, in a repository, a current state of the policy prior to the modification to the policy (Madhusudhana; Col. 4, see also (Madhusudhana; Col. 5 line 63 – Col. 6 line 5, approved policy is stored after quorum reached and then a policy modification can be made after which may also require a quorum approval).

As per claim 9, the substance of the claimed invention is identical or substantially similar to that of claim 2. Accordingly, this claim is rejected under the same rationale.

As per claim 12, the combination of Madhusudhana and Newstadt teaches the system of claim 7, wherein the memory further includes instructions that, as a result of being executed by the one or more processors, cause the system to obtain, from the second number of entities of a set of entities, feedback information corresponding to the modification (Madhusudhana; Col. 5 line 63 – Col. 6 line 5, getting a policy signature from stakeholders for a policy modification, i.e. feedback).

As per claim 14, Madhasudhana teaches a non-transitory computer-readable storage medium comprising instructions that, as a result of execution by one or more processors of a computer system, cause the computer system to at least: a modification to a current state of the policy indicated in a request (Col. 4, lines 42-45, organization or stakeholders may initiate modification or deletion of policy if desired); obtain a first number of approvals from a second number of entities of a set of entities authorized to approve modifications to the policy (Col. 6, lines 1-4, quorum of stakeholders sign and 
Madhasudhana does not explicitly teach determine a description to modify a policy from a request based at least in part on a modification to a current state of the policy indicated in the request and one notification including the policy and the description that is provided to the second number of entities. Newstadt teaches determine a description to modify a policy from a request based at least in part on a modification to a current state of the policy indicated in the request (Col. 5, lines 2-8, proposed modification includes a description of reconfiguration to the “current” firewall policy) and one notification including the policy (Col. 5, lines 53-55, proposed modification will include a reference to the policy see Col. 5, lines 3-9, modification is to a policy – “reconfiguration of firewall policy”) and the description that is provided to the second number of entities (Col. 5, lines 50-60, notifying stakeholders of proposed modification to policy, i.e. description) see (Col. 5, lines 3-9, modification is to a policy – “reconfiguration of firewall policy”).
At the time of filing, it would have been obvious to one of ordinary skill in the art to combine Madhusudhana with the teachings of Newstadt, a description to modify a policy from a request based at least in part on a modification to a current state of the policy indicated in the request and one notification including the policy and the 

As per claim 15, the substance of the claimed invention is identical or substantially similar to that of claim 2. Accordingly, this claim is rejected under the same rationale.

As per claim 16, the substance of the claimed invention is identical or substantially similar to that of claim 3. Accordingly, this claim is rejected under the same rationale.

As per claim 17, the substance of the claimed invention is identical or substantially similar to that of claim 4. Accordingly, this claim is rejected under the same rationale.

As per claim 20, the substance of the claimed invention is identical or substantially similar to that of claim 12. Accordingly, this claim is rejected under the same rationale.

Claims 5, 10, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Madhusudhana in view of Newstadt in further view of Roth (US PGPUB No. 2014/0380402).

As per claim 5, the combination of Madhusudhana and Newstadt teaches the computer-implemented method of claim 1.
The combination of Madhusudhana and Newstadt does not explicitly teach wherein the description comprises a set of application programming interface calls to 
At the time of filing, it would have been obvious to one of ordinary skill in the art to combine Madhusudhana and Newstadt with the teachings of Roth, wherein the description comprises a set of application programming interface calls to modify the policy, to ensure that the stakeholders are fully informed of potential modifications to a relevant policy.

As per claim 10, the combination of Madhusudhana and Newstadt teaches the system of claim 7.
The combination of Madhusudhana and Newstadt does not explicitly teach wherein the instruction is an application programming interface call configured to cause a policy management service to enforce the modification. Roth teaches wherein the instruction is an application programming interface call configured to cause a policy management service to enforce the modification ([0017], API call which triggers policy enforcement with possible delay parameter).
At the time of filing, it would have been obvious to one of ordinary skill in the art to combine Madhusudhana and Newstadt with the teachings of Roth, wherein the instruction is an application programming interface call configured to cause a policy management service to enforce the modification, to ensure that the stakeholders are fully informed of potential modifications to a relevant policy.


The combination of Madhusudhana and Newstadt does not explicitly teach wherein the memory further includes instructions that, when executed by the one or more processors, cause the system to serialize the modification into a structured format suitable for enforcement by the policy management service. Roth teaches wherein the memory further includes instructions that, when executed by the one or more processors, cause the system to serialize the modification into a structured format suitable for enforcement by the policy management service ([0042], encoding policies into statements with various formats and languages).
At the time of filing, it would have been obvious to one of ordinary skill in the art to combine Madhusudhana and Newstadt with the teachings of Roth, wherein the memory further includes instructions that, when executed by the one or more processors, cause the system to serialize the modification into a structured format suitable for enforcement by the policy management service, to ensure that the stakeholders are fully informed of potential modifications to a relevant policy.

As per claim 18, the substance of the claimed invention is identical or substantially similar to that of claim 5. Accordingly, this claim is rejected under the same rationale.

Response to Arguments
Applicant's arguments filed 12/20/2021 have been fully considered but they are not persuasive. Examiner notes that no new remarks have been filed with the request for approval. The new amendments do not include that the notification itself can be and needs to be approved. The newly introduced Newstadt discloses notifications made to stakeholders notifying of a proposed modification with the policy and description. See Newstadt at Col. 5, lines 53-55 and Col. 5, lines 3-9. To expedite prosecution, Examiner suggest including the entirety of canceled claim 6 or including the language of claim 13 into the independent claims.

To expedite prosecution, Examiner is open to conducting an interview to discuss other amendments that can overcome the current rejection or place the application in condition for allowance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lockett et al. (US PGPUB No. 2014/0380425), Wu (US PGPUB . 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER C SHAW whose telephone number is (571)270-7179.  The examiner can normally be reached on Max Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/PETER C SHAW/Primary Examiner, Art Unit 2493                                                                                                                                                                                                        February 4, 2022